141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Boyd Lee CRITEL;  Rita Lorraine Critel, Appellants,v.Curtis H. EVANS, County Judge, York, Nebraska;  Byrce Bartu,District Judge, Seward, Nebraska;  Richard D. Sievers, ChiefJudge, Nebraska Court of Appeals;  Everett O. Inbody, Judge,Nebraska Court of Appeals;  Wesley C. Mues, Judge, NebraskaCourt of Appeals;  Sharon Cuda, Clerk of District Court;Charles W. Campbell, County Attorney;  Loretta Heiden,County Treasurer;  Dean Buller, Chairman County Commissionand all others;  Dale E. Radcliff, County Sheriff and allothers;  Patricia Bredenkamp, Clerk and Register of Deeds;Ann Charlton, County Assessor;  Kelly M. Thomas, Svehla,Barrows & Thomas, York, Nebraska;  Steve A. Rediger;  RandyR. Stoll;  Rex Charlton;  Florance Charlton;  Lanet S.Asmussen, Clerk of Nebraska Supreme Court;  Jeannie Huff;Randy Campbell;  York News-Times, Dan D. Collin, Publisher,York, Nebraska;  Unknown Doe, 1 to 100;  First NationalBank, Appellees.
No. 98-1199.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 5, 1998.Filed Feb. 19, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Boyd Lee Critel and Rita Lorraine Critel appeal from a final order of the United States District Court1 for the District of Nebraska dismissing their complaint with prejudice for failing to comply with Fed.R.Civ.P. 8(a)(2).  We have carefully reviewed the entire record, and we summarily affirm.  See 8th Cir.  R. 47A(a).


2
A true copy.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska